Citation Nr: 0507937	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  01-08 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in Montgomery, 
Alabama, which denied service connection for asbestosis as a 
result of exposure to asbestos.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim for service connection for 
asbestosis has been accomplished.

2.  Asbestosis is not shown on the latest medical 
examination.  Any asbestosis began many years after service 
and was not caused by any incident of service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where that notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice specifically 
complying with sections 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159, because an initial AOJ adjudication had already 
occurred.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
September 2002 Statement of the Case and August 2004 
Supplemental Statement of the Case and December 2001, March 
2003 and April 2004 correspondence from the RO, the veteran 
has been given notice of the information and/or medical 
evidence necessary to substantiate his claim on appeal.

In particular, the Board notes evidence development letters 
dated in December 2001, March 2003  and April 2004, in which 
the veteran was advised of the type of evidence necessary to 
substantiate his claim.  In these letters, the veteran was 
also advised of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by the veteran and 
what evidence should be provided by VA.  

Hence, the Board finds that, as regards the current claims, 
the veteran is not prejudiced by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Factual Background

The veteran served on active duty from August 1955 to August 
1959 and his military occupational specialty (MOS) was 
gunner's mate.
 
Service medical records show that in a report of medical 
examination dated August 1955, performed for enlistment 
purposes, the veteran's lungs were clinically evaluated as 
normal.  A report of medical examination dated August 1959, 
performed for purposes of separation, also listed the 
veteran's lungs as clinically normal.

Private outpatient treatment records dated January and 
February 1994 reflect diagnoses of acute bronchitis and viral 
syndrome.

In June 1995 a private X-ray study of the veteran's chest was 
performed.  The diagnostic opinion revealed interstitial 
fibrotic changes consistent with asbestosis in a patient who 
had an adequate exposure history and latent period.

In a private opinion dated October 1995, from J.T.S., M.D., 
he reported that he reviewed a private July 1995 X-ray study 
of the veteran's chest.  The diagnostic impression was that 
the restrictive abnormalities on pulmonary function testing 
were consistent with a clinical diagnosis of asbestosis in a 
subject with an appropriate level of environmental asbestos 
exposure and an adequate latent period.

In October 1997, the veteran was evaluated by B.G.F., M.D.  
The physician noted that the veteran had a 42-year work 
history as a laborer and welder, from 1952 to 1994.  "He 
directly handled asbestos materials as a routine part of his 
job duties.  In addition, he worked in the same immediate 
vicinity as other workers who were handling, removing, and 
applying asbestos products.  He was not provided any 
respiratory protective equipment."  Dr. F., reviewed the 
veteran's previous X-ray study of his chest and noted small 
irregular opacities present in the lower two lung zones 
bilaterally, consistent with interstitial fibrosis.  The 
physician diagnosed the veteran with asbestosis due to 
occupational exposure history and chest X-ray abnormalities.   

During an April 1999 VA examination, the veteran's pertinent 
complaints consisted of shortness of breath and spells of 
asthma.  The pertinent diagnosis was bronchial asthma.  

In November 2001, the RO received the veteran's asbestos 
questionnaire.  The veteran reported that his 
responsibilities for four years as a gunner's mate were to 
place asbestos bags behind the projector of the guns and 
after the guns were fired the bags would rupture and scatter 
the asbestos dust.  He also reported work with asbestos in 
the boiler rooms and he slept on a cot, which was directly 
beneath the steam pipes, which were covered with asbestos.  
In regards to asbestos exposure after service, he reported 
that the boiler at the mine where he was employed had 
asbestos on it but he was not constantly in contact with it.  

In January 2002, the veteran presented for a VA respiratory 
examination.  The veteran reported that while in service his 
military occupational specialty was that of a gunner's mate 
on a heavy cruiser.  He reported exposure to asbestos from 
the gunpowder which was wrapped in asbestos sacks and 
exposure in the boiler rooms where they would periodically 
repair or remove asbestos.  Upon discharge from the Navy, he 
was employed as a welder for a number of years and was again 
exposed to asbestos both in his welding job and in the 
demolition of buildings containing asbestos.  His present 
complaints consisted of shortness of breath for the past 
eight to ten years and he reported that he could only walk a 
quarter of a mile.  He also complained of coughing and 
wheezing but denied any recurrent pulmonary infections.  The 
diagnosis was pulmonary fibrosis by history and atelectasis 
per X-ray study of the chest.  The examiner opined that the 
veteran was 100 percent disabled and 100 percent 
unemployable.  In conjunction with the examination, an X-ray 
study of the veteran's chest was performed.  The results 
showed linear areas of atelectasis or scarring in the lung 
bases but no evidence of asbestosis.   

In January 2002, the veteran underwent VA pulmonary function 
tests which were entirely within normal limits, with normal 
spirometry and normal lung volume and diffusion capacity.

In August 2003, the Board remanded the case for further 
development to include obtaining a VA examination and 
determining whether any additional medical evidence was 
available.

During a May 2004 VA examination, the veteran complained of 
night sweats and a fever of 101 for approximately two days.  
He also reported occasional blood in his phlegm and dyspnea 
at 500 feet as well as the use of inhalers twice a day.  Upon 
examination of his lungs the examiner noted a late expiratory 
wheeze, which was provoked by the veteran's profound forced 
expiration, otherwise, his lungs were clear.  The pertinent 
diagnosis was history of asbestos exposure, both occupational 
and in the military.  The examiner opined that current and 
previous examinations had revealed no evidence of 
interstitial fibrosis or other asbestos related disease.  
Pulmonary function tests were normal with no restrictions 
noted and there was no obstruction and normal Diffusion 
Capacity of the Lung for Carbon Monoxide (DLCO). 


Analysis

Service connection may be granted for disability due to a 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service. Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997). Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation. Savage, 10 Vet. App. at 495. If the disorder 
is not chronic, it may still be service connected if the 
disorder is observed in service or an applicable presumptive 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
disorder to that symptomatology. Id. at 496-97.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service. 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veteran's Benefits Administration 
Manual M21-1, Part VI, 7.21.  The manual notes that asbestos 
particles have a tendency to break easily into tiny dust 
particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Inhalation of asbestos fibers 
can produce fibrosis and tumors.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  The 
manual notes that lung cancer associated with asbestos 
exposure originates in the lung parenchyma rather than the 
bronchi.  Occupations involving asbestos exposure include 
mining and milling, shipyard and insulation work, demolition 
of old buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.   Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  The manual goes on to say that the clinical 
diagnosis of asbestosis requires a history of asbestos 
exposure and radiographic evidence of parenchymal lung 
disease.  In reviewing claims for service connection, it must 
be determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre-service and post-
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service.  Dyment v. West, 
13 Vet.App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 
1377 (Fed.Cir. 2002); VAOPGCPREC 4-2000.

The evidence shows the veteran had active duty in the Navy 
from 1955 to 1959.   Medical evidence from that time and for 
many years later shows no lung problems. Given his shipboard 
duties in the Navy, the veteran may have had some asbestos 
exposure at that time.  It appears, however, that there was 
far more significant asbestos exposure during decades of pre 
and post-service civilian employment as a welder, working in 
a steel mill, working as a coal miner and participating in 
the demolition of buildings.  While the veteran, in 
connection with his present VA claim, denies significant 
civilian asbestos exposure, the medical evidence from the 
October 1997 private physical examination, the January 2002 
VA examination and the May 2004 VA examination contains his 
history reflecting asbestos exposure during his many years of 
civilian employment.  

Even if were assumed that the veteran has asbestosis, it 
appears more likely that it is due to post-service civilian 
asbestos exposure over decades, rather than from any earlier 
asbestos exposure in the Navy.  Although private medical 
evaluations in the 1990s suggested the presence of 
asbestosis, the May 2004 VA examination found no asbestosis.  
Thus the latest medical evidence shows no asbestosis.  
Without medical evidence of the current existence of a 
claimed condition, there may be no service connection.   
Degmetich v. Brown, 104 F.3d 1328 (1997).

In sum, the weight of the credible evidence demonstrates that 
there is currently no asbestosis.  Even if asbestosis is 
currently present, it began many years after service and was 
not caused by any incident of service; rather, it would be 
attributable to post-service asbestos exposure.  The Board 
concludes that asbestosis was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection for asbestosis, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for asbestosis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


